 Case: 1:19-cv-07190 Document #: 58 Filed: 01/22/20 Page 1 of 1 PageID #:2887

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Craigville Telephone Co., et al.
                                        Plaintiff,
v.                                                         Case No.: 1:19−cv−07190
                                                           Honorable John Z. Lee
T−Mobile USA, Inc., et al.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, January 22, 2020:


        MINUTE entry before the Honorable John Z. Lee: Status and motion hearing held
on 1/22/20. As a preliminary matter, the judge informed the parties that Nigel Telman and
he were partners at Freeborn & Peters LLP more than 10 years ago and that, if a party
would like to request the judge's recusal, they should do so as provided by the Local Rules
no later than 1/27/20. Plaintiff's response to Inteliquent, Inc.'s motion for primary
jurisdiction referral [50] is due by 2/20/20; reply due by 2/24/20. Motion for initial
disclosures and to commence discovery [31] is taken under advisement. Status hearing set
for 4/2/20 at 9:00 a.m. Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
